Citation Nr: 0014329	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-45 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active military service from August 1960 to 
July 1961.

Initially, this matter came before the Board of Veteran's 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a nervous disorder, 
diagnosed in March 1962 as anxiety reaction and emotional 
immaturity.  In March 1999, the Board remanded this matter to 
the RO for readjudication based on the interpretation of 
38 C.F.R. § 3.156 made by the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).


FINDINGS OF FACT

1.  In a June 1963 decision, the Board denied entitlement to 
service connection for a nervous disorder.

2.  Since the Board's June 1963 decision, new evidence has 
been received which bears directly and substantially on the 
veteran's claim for service connection for a nervous disorder 
and which must be considered to fairly decide the veteran's 
claim.

3.  The veteran has current disability from a 
neuropsychiatric disorder which he incurred during his active 
military service.


CONCLUSIONS OF LAW

1.  The Board's June 1989 decision which denied entitlement 
to service connection for a nervous disorder is final.  
38 U.S.C.A. § 7103 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a 
neuropsychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  Service connection is warranted for a neuropsychiatric 
disorder, diagnosed as anxiety reaction.  38 U.S.C.A. § 1101, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

In a June 1963 decision, the Board denied entitlement to 
service connection for a nervous disorder.  That decision was 
final.  38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 
(1999).  The claim may be reopened only by the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

When the Board denied entitlement to service connection for a 
nervous disorder in its June 1963 decision, it determined 
that the veteran's in-service symptoms were manifestations of 
a personality disorder which existed prior to his service.

In February 2000, the Board requested an opinion from an 
independent medical expert concerning whether the veteran's 
in-service manifestations of symptoms such as anxiety, 
impulsiveness, and immaturity were indicative of the onset of 
his current disability from a neuropsychiatric disorder.  In 
a letter dated in April 2000, a psychiatrist reported that 
while in service, the veteran had two classes of symptoms of 
neuropsychiatric disorders.  The first class of symptoms were 
consistent with his current diagnosis of bipolar disorder.  
The second class of symptoms were consistent with a diagnosis 
of either generalized anxiety disorder or obsessive 
compulsive disorder.  Such symptoms had continued to the 
present.  Further, the expert concluded that the veteran's 
illnesses manifested in service could not be dissociated from 
his current psychiatric condition.

The Board finds that new evidence has been received which 
bears directly and substantially on whether the veteran's 
current disability from a neuropsychiatric disorder is 
related to a disease or injury he incurred during his active 
military service.  The Board concludes that the receipt of 
new and material evidence requires that the claim for service 
connection for a neuropsychiatric disorder be reopened and 
that such claim be considered based on a review of the entire 
record.

Next, the Board finds that the veteran's claim is well 
grounded, as the record contains evidence that he has current 
disability from a neuropsychiatric disorder which is related 
to such a disorder he incurred during his active military 
service.  

The veteran has current disability from a neuropsychiatric 
disorder.  A hospital summary dated in May 1991 contains a 
diagnosis of bipolar disorder.  Psychological testing in 
December 1992 was interpreted as indicative of bipolar 
disorder without psychotic symptoms, as well as cyclothymia.  
A June 1993 psychological assessment conducted in connection 
with the veteran's application for benefits administered by 
the Social Security Administration contains a diagnosis mixed 
bipolar disorder in partial remission under medication.

The veteran's service medical records show that the veteran 
was discharged from the Army in July 1971 for 
"unsuitability."  A psychiatric examination conducted prior 
to his discharge indicated that he had an inadequate 
personality pattern with marked disturbance that was 
manifested by anxiety, impulsiveness, and immaturity.  The 
examiner also noted acute and chronic anxiety.

As the record contains competent medical evidence that the 
veteran has current disability from a neuropsychiatric 
disorder which is related to a neuropsychiatric disorder he 
incurred during his active military service, and as there is 
no evidence which indicates that the current and former 
manifestations are not associated with the same disorder, the 
Board concludes that service connection is warranted.


ORDER

Service connection is granted for a neuropsychiatric disorder 
diagnosed as bipolar disorder and anxiety reaction.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

